Citation Nr: 1446978	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1993 to July 1995.  She died in February 2010.  The appellant in this case seeks recognition as her surviving spouse for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction currently resides with the Huntington, West Virginia Regional Office.

In July 2013, the appellant was scheduled for a Travel Board hearing but did not appear for the proceeding, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in August 1984.

2.  The appellant and the Veteran did not live together continuously for the duration of their marriage and the evidence of record suggest the appellant was at least partially at fault for the marriage separation.


CONCLUSION OF LAW

The criteria for the appellant's recognition as the Veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 103(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the VCAA have been satisfied.  In February 2010 and March 2010, VA notified the appellant of VA benefits for survivors of the Veteran.  The RO most recently reconsidered the appellant's claim in a November 2011 Statement of the Case. 

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.

Recognition as the Surviving Spouse of a Veteran

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who (with certain exceptions) has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Veteran and the appellant were married in August 1984.  Since November 1994, the Veteran made numerous statements that she was separated from her husband (See November 1994 treatment note from Naval Medical center; September 1995 Application for Compensation or Pension; August 1996 Income-Net Worth and Employment Statement; January 1999 VA posttraumatic stress disorder examination report; and March 2007 Adult Beneficiary - Field Examination Request and Report).  In an undated psychiatric treatment note, she indicated that her spouse was not very affectionate and her marital problems included financial difficulties, few common interests, drinking, drug abuse, sexual affairs, emotional problems and physical problems.  They had no children together. 

In considering the appellant's explanation of the separation, the Board notes he stated the Veteran was unable to tolerate cold weather since 2005.  The Board is unable to accept this explanation in light of the contradictory evidence expressed by the Veteran in a psychiatric treatment note, and her numerous reports of being separated from her husband at least since November 1994.

Additionally, a review of the record indicates the Veteran never received any benefits for a dependent spouse.  

After carefully considering the evidence of record, the Board finds that the appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  The Board finds that the most probative evidence clearly establishes that the appellant and the Veteran have not lived together continuously for the duration of their marriage.  In addition, it appears the appellant shared some fault in the marriage separation by failing to be affectionate towards the Veteran.  Given, the Board finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt is not up for application.  38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


